                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 JAMES A. MINYARD,                     )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:17-cv-00283-FDW
                                       )
                 vs.                   )
                                       )
 ERIK A. HOOKS, et al,                 )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 18, 2019 Order.

                                               September 18, 2019
